                                                                                                  Oct. 11, 2018
                                                                                                      JR




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                        CASE NUMBER
                                                      PLAINTIFF
                               v.                                         18-MJ-02698
 JOSE STEVEN TABLAS-LOPEZ,
                                                                       ORDER OF TEMPORARY DETENTION
                                                                         PENDING HEARING PURSUANT
                                                DEFENDANT(S).               TO BAIL REFORM ACT


    Upon motion of defense counsel and government counsel                    , IT IS ORDERED that a detention hearing
is set for Friday, October 12                         , 2018                 , at 2:00      Ga.m. / G
                                                                                                    ✘ p.m. before the
Honorable MARIA A. AUDERO                                                    , in Courtroom 690                       .

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                          (Other custodial officer)



                October 11, 2018                                                               MARIA A. AUDERO
Dated:
                                                      U.S. Dis
                                                           District
                                                             str
                                                              t ic
                                                                i t Ju
                                                                    JJudge/Magistrate
                                                                    Judg
                                                                      udg
                                                                       dge/Magistrate JJudge




                      ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                                     Page 1 of 1
